Exhibit 10.2

 



EXECUTION COPY 

 

THIRD AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

THIS THIRD AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Third Amendment”)
is made and entered into as of August 14, 2015 by and among: (i) Chart
Acquisition Corp., a Delaware corporation (the “Company”); (ii) Tempus Applied
Solutions Holdings, Inc., a Delaware corporation (“Pubco”); (iii) Chart
Acquisition Group LLC, a Delaware limited liability company (“Sponsor”); (iv)
Cowen Investments LLC (“Cowen”); and (v) certain of the other persons or
entities described as Holders in the Registration Rights Agreement (as defined
below) and named on the signature pages hereto who have executed this Third
Amendment. Capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned to such terms in the Registration Rights
Agreement.

 

RECITALS

 

WHEREAS, the Company, Pubco, Sponsor, Cowen and the other Holders named therein
are parties to that certain Registration Rights Agreement, dated as of December
13, 2012 (as amended, including, without limitation, as amended by the First
Amendment to Registration Rights Agreement, dated as of June 20, 2015, the
Second Amendment to Registration Rights Agreement, dated as of July 31, 2015,
and as amended by this Third Amendment, the “Registration Rights Agreement”),
pursuant to which Pubco granted certain registration rights to the Holders with
respect to Pubco’s securities;

 

WHEREAS, Pubco is entering into that certain Securities Purchase Agreement,
dated as of the date hereof (the “Securities Purchase Agreement”), with Sponsor,
Mr. Joseph Wright and Cowen (collectively, the “Investors”), pursuant to which
on the date hereof Pubco will issue to each Investor shares of Pubco Common
Stock (the “Purchased Common Shares”), Series A-3 Warrants to purchase Pubco
Common Stock or Pubco Series A Preferred Stock (the “Series A-3 Warrants”) and
Series B-3 Warrants to purchase Pubco Common Stock or Pubco Series A Preferred
Stock (the “Series B-3 Warrants” and, together with the Series A-3 Warrants, the
“Purchased Warrants” and, collectively with the Purchased Common Shares, the
“Purchased Securities”);

 

WHEREAS, the parties hereto desire to amend the Registration Rights Agreement to
reflect the transactions contemplated by the Securities Purchase Agreement,
including, without limitation, the issuance of the Purchased Securities
thereunder; and

 

WHEREAS, pursuant to Section 5.5 of the Registration Rights Agreement, the
Registration Rights Agreement can be amended with the written consent of the
Company and the Holders of at least 66-2/3% of the Registrable Securities at the
time in question (provided, that any amendment that adversely affects one
Holder, solely in its capacity as a holder of the shares of capital stock of the
Company, in a manner that is materially different from the other Holders (in
such capacity) shall require the consent of the Holder so affected).

 



NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1.            Amendments to Registration Rights Agreement. The Parties hereby
agree to the following amendments to the Registration Rights Agreement:

 

(a)           The defined terms in this Third Amendment, including in the
preamble and recitals hereto, are hereby added to the Registration Rights
Agreement as if they were set forth therein.

 



 

 

 

(b)           Section 1.1 of the Registration Rights Agreement is hereby amended
to delete the definition of the term “Financing Securities” and replace it with
the following:

 

“Financing Securities” shall mean (i) the shares of Pubco Common Stock and Pubco
Investor Warrants issued in the Parent Merger to the holders of Parent Financing
Sub Series B Non-Voting Preferred Stock, par value $0.0001 per share, (ii) the
Purchased Common Shares and Purchased Warrants issued under the Securities
Purchase Agreement, (iii) the shares of Pubco Common Stock or Pubco Series A
Preferred Stock issuable upon the exercise and/or redemption of such Pubco
Investor Warrants or Purchased Warrants, (iv) the shares of Pubco Common Stock
issuable upon the conversion of such Pubco Series A Preferred Stock and (v) any
other securities of the Pubco or any successor entity issued in consideration of
(including as a stock split, dividend or distribution) or in exchange for any of
the securities described in clauses (i) through (iv) above.

 

(c)           The parties hereby agree that the term “Registrable Security”
shall include any Purchased Securities issued by Pubco under the Securities
Purchase Agreement, and any other securities of Pubco or any successor entity
issued in consideration of (including as a stock split, dividend or
distribution) or in exchange for any of such securities.

 

2.            Miscellaneous. Except as expressly provided in this Third
Amendment, all of the terms and provisions in the Registration Rights Agreement
are and shall remain in full force and effect, on the terms and subject to the
conditions set forth therein. This Third Amendment does not constitute, directly
or by implication, an amendment or waiver of any provision of the Registration
Rights Agreement, or any other right, remedy, power or privilege of any party
thereto, except as expressly set forth herein. Any reference to the Registration
Rights Agreement in the Registration Rights Agreement or any other agreement,
document, instrument or certificate entered into or issued in connection
therewith shall hereinafter mean the Registration Rights Agreement, as amended
by this Third Amendment (or as the Registration Rights Agreement may be further
amended or modified after the date hereof in accordance with the terms thereof).
The terms of this Third Amendment shall be governed by and construed in a manner
consistent with the provisions of the Registration Rights Agreement, including
Section 5.4 thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 



2

 

 

IN WITNESS WHEREOF, each party hereto has signed or has caused to be signed by
its officer thereunto duly authorized this Third Amendment to Registration
Rights Agreement as of the date first above written.

 



  Company:       CHART ACQUISITION CORP.       By:       Name:  Christopher D.
Brady     Title:  President       Pubco:       TEMPUS APPLIED SOLUTIONS
HOLDINGS, INC.       By:       Name:  Benjamin Scott Terry     Title:  Chief
Executive Officer       Holders:       CHART ACQUISITION GROUP LLC       By: The
Chart Group L.P.         By:       Name:  Christopher D. Brady    
Title:  Manager       COWEN INVESTMENTS LLC       By:       Name:       Title:  
    THE CHART GROUP L.P.       By:       Name:  Christopher D. Brady    
Title:  Manager

 



[Signature Page to Third Amendment to Registration Rights Agreement]

 

3

 

 

Holders (cont.):

 



      Abdulwahab Al-Nakib   Geoffry Nattans            

Joseph Boyle

  Governor Thomas Ridge             Christopher Brady   Charlene Ryan          
  David Collier   Margaret Saracco             Senator Joseph Robert Kerrey  
Timothy N. Teen             Deirdre Kilmartin   Cole Van Nice            
Michael LaBarbera   H. Whitney Wagner             Khaled El-Marsafy (Fourth and
Market)   Joseph R. Wright             Matthew McCooe   Young-Gak Yun          
  Manuel D. Medina    

 

 



[Signature Page to Third Amendment to Registration Rights Agreement]



 

4



 



